Election/Restrictions
Claims 1, 3-5 and 7-16 are allowable. The restriction requirement between species A, species B and species C, as set forth in the Office action mailed on 9/10/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/10/20 is withdrawn.  Claims 7-11, directed to species B and C are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 5/19/21, could either not be found or was not suggested in the prior art of record. With respect to claim(s) 1, 3-5 and 7-16, the prior art of record does not disclose or render obvious at the effective filing date of the invention: 
Regarding claim 1, the closest relevant art is Evans (U.S. Pub No. 5466228) which discloses a first port (65), a second port (61), a first lumen (43), a second lumen (44) and a switching mechanism part (10). However, the prior art of record fails to disclose a first switching state in which (i) the first port is configured to receive liquid from the first medical instrument and to provide the liquid to the first lumen and the second lumen and (ii) communication between the second port and the second lumen is blocked, and a second switching state in which (i) the first port is configured to receive liquid from the first medical instrument and to provide the liquid to the first lumen, (ii) the second port is configured to receive liquid from the second medical instrument and to provide the liquid to the second lumen and (iii) communication between the first port and the second lumen is blocked in combination with the other elements recited in the independent claim(s).
Regarding claim 12, the closest relevant art is Evans (U.S. Pub No. 5466228) which discloses a first insertion hole (65), a second insertion hole (61), a first path (43), a second path (44) and a rotation part (10). However, the prior art of record fails to disclose a first switching state in which (i) the first insertion hole is configured to receive liquid from the first medical instrument and to provide the liquid to the first path and the second path and (ii) communication between the second insertion hole and the second path is blocked, and a second switching state in which (i) the first insertion hole is configured to receive liquid from the first medical instrument and to provide the liquid to the first path, (ii) the second insertion hole is configured to receive liquid from the second medical instrument  in combination with the other elements recited in the independent claim(s).
Regarding claim 13, the closest relevant art is Evans (U.S. Pub No. 5466228) which discloses a first port (65), a second port (61), a first lumen (43), a second lumen (44) and a switching mechanism part (10). However, the prior art of record fails to disclose wherein a first liquid flows from the first port into the first lumen and the second lumen, and (ii) a second liquid is prevented from flowing from the second port into the second lumen; and switching the switching mechanism part to the second switching state, in which (i) the first liquid flows from the first port into the first lumen, (ii) the second liquid flows from the second port into the second lumen, and (iii) the first liquid is prevented from flowing from the first port into the second lumen in combination with the other elements recited in the independent claim(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783